Per Curiam.
Defendant, convicted of indecent liberties, Minn. St. 609.296, subd. 1, contends on this appeal that (1) he met his burden of proving he was insane at the time he committed the act in question; (2) the trial court erred in limiting the scope of cross-examination of prosecution witnesses and in instructing the jury; and (3) the prosecutor made a prejudicially improper closing argument to the jury. After careful consideration of the record and argument of counsel, we find none of these contentions merits discussion.
Affirmed.